The opinion of the court was delivered by
The Chancellor.
This is an appeal from an order of the Morris Circuit Court, making absolute an order to show cause why a new trial should not be granted. It was taken under the law of March 25th, 1885, entitled “A supplement to an act entitled ‘An act relative to the Court of Errors and Appeals’” (Pamph. L. 1885, p. 169), which provides that any party to any suit which at the passage of the act was or which thereafter might be pending in the Supreme Court, or in any Circuit Court of this state, aggrieved by reason of any order made after the passage of the act by either of those courts upon argument of a rule to show cause why a new trial of said cause should not be had, being refused or granted, might appeal from such order to the Court of Errors and Appeals in the last resort in all causes. So far as proceedings in the Circuit Courts are concerned, the act is unconstitutional. A writ of error will not lie to transfer directly to this oourt from a Circuit Court any proceeding of such court except a final judgment. Entries v. State, 18 Vroom 140. While the appellate proceeding provided by the act in question is *230not in terms a writ of error, but is called an appeal, it is in fact a proceeding in error.
The appeal should be dismissed.
For dismissal — The Chancellor, Chief Justice, De~ pue, Dixon, Knapp, Need, Scudder, Brown, Clement,, Cole, McGregor. 11.